DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Election/Restrictions
Applicant’s election of Species A in the reply filed on 12/30/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Additionally, upon further consideration, the examination of Species A and B does not present an undue burden to the Examiner, and thus the restriction between Species A and B is withdrawn.  Claims 1-25 are treated on the merits below.  Species C remains restricted, and claims 26-27 are withdrawn.  This restriction requirement is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 18 recite “the storage capacitor disposed in each of the plurality of subpixels”.  There is insufficient antecedent basis for this limitation in the claims.  No storage capacitor is previously recited, and thus it is unclear to what storage capacitor “the storage capacitor” is referring.  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claims 14 and 18 are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahara et al. (US 2005/0168491).

Regarding claim 1, Takahara discloses a display device comprising: a display panel in which a plurality of data lines and a plurality of gate lines are disposed, and a plurality of subpixels are arrayed, wherein the plurality of subpixels include a first subpixel, a second subpixel, and a third subpixel arranged in a same column (fig. 1, fig. 5, fig. 9, see ¶ 502-504, gate lines 17, source lines 18; see also figs. 25-27, ¶ 804-817),
a video data voltage for video display is supplied sequentially to the first subpixel, the second subpixel, and the third subpixel through a first data line among the plurality of data lines (fig. 1, fig. 5, fig. 9, see ¶ 502-504, source lines 18; see also figs. 25-27, ¶ 804-817),
a driving period of the first subpixel overlaps a driving period of the second subpixel, the driving period of the second subpixel does not overlap a driving period of the third subpixel, the driving period of the first subpixel is a period in which a scanning signal having a turn-on level is supplied to the first subpixel, the driving period of the second subpixel is a period in which the scanning signal having a turn-on level is supplied to the second subpixel, and the driving period of the third subpixel is a period in which the scanning signal having a turn-on level is supplied to the third subpixel (fig. 
a data voltage distinguishable from the video data voltage is supplied to the first data line during a fake data insertion period between the driving period of the second subpixel and the driving period of the third subpixel (figs. 174-178, see ¶ 602-624, black insertion driving for arbitrary pixel rows each frame is disclosed; interlaced scanning disclosed; see also ¶ 109),
the display panel further comprises a dummy subpixel arrayed in the same column as the first subpixel, the second subpixel, and the third subpixel (figs. 25-27, ¶ 804-817, dummy pixel row 281 at bottom of screen 50),
and the dummy subpixel is driven during an assist driving period corresponding to a portion of the driving period of the second subpixel that does not overlap with the driving period of the first subpixel (figs. 25-27, ¶ 804-817, final pixel row and dummy pixel row are selected).

	Regarding claim 2, Takahara discloses wherein the dummy subpixel is located opposite of a portion in the display panel, to which the driver circuit is connected (fig. 1, fig. 8, figs. 25-27, ¶ 804-817, dummy pixel row 281 at bottom of screen 50).

	Regarding claim 3, Takahara discloses wherein a fake data voltage supplied to the first data line corresponds to a black data voltage (figs. 174-178, see ¶ 602-624, black insertion driving for arbitrary pixel rows each frame is disclosed; see also ¶ 109).


	the two or more subpixels are sequentially driven before the first to third subpixels to be sequentially supplied with the video data voltage before the first to third subpixels, and then are supplied with a fake data voltage distinguishable from the video data voltage through the first data line (figs. 174-178, see ¶ 602-624, black insertion driving for arbitrary pixel rows each frame is disclosed; interlaced scanning disclosed; see also ¶ 109).

	Regarding claim 5, Takahara discloses wherein the each of two or more subpixels emits light in response to the video data voltage and does not emit light in response to the fake data voltage (fig. 1, fig. 5, fig. 9, see ¶ 502-504; see also figs. 25-27, ¶ 804-817; see also figs. 174-178, see ¶ 602-624).

	Regarding claim 6, Takahara discloses wherein, during the assist driving period, current flows in the second subpixel and the dummy subpixel (figs. 25-27, ¶ 804-817, final pixel row and dummy pixel row are selected; see also fig. 1, ¶ 502-504).

	Regarding claim 7, Takahara discloses wherein, during the assist driving period, as the dummy subpixel is driven, the video data voltage supplied to the second subpixel is transferred to the dummy subpixel through the first data line (figs. 25-27, ¶ 804-817, 

	Regarding claim 8, Takahara discloses wherein the display panel comprises a signal line through which a dummy clock signal for driving the dummy subpixel is transferred (figs. 25-27, ¶ 804-817, final pixel row and dummy pixel row are selected; see also fig. 1, fig. 5, fig. 9, ¶ 502-510).

	Regarding claim 21, Takahara discloses a display device comprising: a display panel in which a plurality of data lines and a plurality of gate lines are disposed, and a plurality of subpixels are arrayed (fig. 1, fig. 5, fig. 9, see ¶ 502-504, gate lines 17, source lines 18; see also figs. 25-27, ¶ 804-817),
	and a driver circuit driving the display panel, wherein the plurality of subpixels are provided in two or more subpixel rows, in each of which a dummy subpixel is disposed (fig. 1, fig. 5, fig. 9, see ¶ 502-504; see also figs. 25-27, ¶ 804-817, dummy pixel row 281 at bottom of screen 50),
	and the driver circuit drives the dummy subpixel by synchronization with points in time at which subpixels, among the plurality of subpixels, in each of the subpixel columns, are driven (figs. 25-27, ¶ 804-817, final pixel row and dummy pixel row are selected).

	Regarding claim 22, this claim is rejected under the same rationale as claim 2.


	and the driver circuit drives the dummy subpixel when supplying the video data voltage to the subpixel before supplying the fake data voltage to the other subpixels (figs. 25-27, ¶ 804-817, final pixel row and dummy pixel row are selected).

	Regarding claim 24, this claim is rejected under the same rationale as claim 3.

	Regarding claim 25, Takahara discloses a method of driving a display device including a display panel, in which a plurality of data lines and a plurality of gate lines are disposed, and a plurality of subpixels formed adjacent to a location where the plurality of data lines and the plurality of gate lines are arrayed, a data driver circuit driving the plurality of data lines, and a gate driver circuit driving the plurality of gate lines (fig. 1, fig. 5, fig. 9, see ¶ 502-504, gate lines 17, source lines 18; see also figs. 25-27, ¶ 804-817),
	the method comprising: supplying a video data voltage to a subpixel among the plurality of subpixels during a first frame (fig. 1, fig. 5, fig. 9, see ¶ 502-504; see also figs. 25-27, ¶ 804-817);

	and driving a dummy subpixel arranged in the same column as the subpixel when supplying the video data voltage to the subpixel before supplying the fake data voltage to the other subpixels (figs. 25-27, ¶ 804-817, final pixel row and dummy pixel row are selected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahara in view of Shim (US 2018/0061296).

	Regarding claim 9, Takahara fails to disclose wherein the display panel comprises a first reference voltage line through which a reference voltage is supplied to the first subpixel, the second subpixel, the third subpixel, and the dummy subpixel.
	Shim teaches wherein the display panel comprises a first reference voltage line through which a reference voltage is supplied to the first subpixel, the second subpixel, 
	Takahara and Shim are both directed to OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Takahara with the reference voltage line of Shim since such a modification provides for applying a reference voltage to the subpixel (Shim, ¶ 85) and provides a compensation function for sensing and compensating the variations of the characteristics of the circuit elements (Shim, ¶ 96).

	Regarding claim 10, Takahara discloses wherein, before the assist driving period, a combined current of a current generated from the first subpixel and a current generated from the second subpixel flows through the first reference voltage line (fig. 1, fig. 5, fig. 9, see ¶ 502-504; see also figs. 25-27, ¶ 804-817, e.g., two pixel rows selected simultaneously),
	and during the assist driving period, a combined current of the current generated from the second subpixel and a current generated from the dummy subpixel flows through the first reference voltage line (figs. 25-27, ¶ 804-817, final pixel row and dummy pixel row are selected).

	Regarding claim 11, Shim further teaches wherein a voltage of the first reference voltage line during the assist driving period corresponds to a voltage of the first reference voltage line before the assist driving period (fig. 3, VREF, see ¶ 83-96).


	a driving transistor driving the organic light-emitting diode (fig. 3, DRT, see ¶ 69-96);
	a first transistor controlled by a first scanning signal, and electrically connected between a first node of the driving transistor and the first data line (fig. 3, T1, see ¶ 69-96);
	a second transistor controlled by a second scanning signal, and electrically connected between a second node of the driving transistor and the first reference voltage line (fig. 3, T2, see ¶ 69-96);
	and a storage capacitor electrically connected between the first node and the second node of the driving transistor (fig. 3, Cst, see ¶ 69-96),
	Takahara discloses wherein a voltage difference between the first node and the second node of the driving transistor in the second subpixel during the assist driving period corresponds to a voltage difference between the first node and the second node of the driving transistor in the second subpixel before the assist driving period (figs. 25-27, ¶ 804-817, final pixel row and dummy pixel row are selected so that a prescribed current is written into the pixel).

Allowable Subject Matter
Claims 13, 15-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Tsuge (US 2019/0108789)
Hong et al. (US 2016/0078834)
Park (US 2020/0035165)
Horiuchi et al. (US 2019/0333464)
Jung (US 2020/0143752)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626